Citation Nr: 1145513	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-37 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea. 



REPRESENTATION

Appellant represented by:	Kathleen L. Day, Attorney at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

As a March 2009 rating decision granted service connection for hearing loss and tinnitus, two additional issues as to which the Veteran perfected an appeal to the Board, the only issue remaining on appeal is as listed on the first page, above.  

The Veteran's request for a hearing at the Board before a Veterans Law Judge was withdrawn in a statement received from the Veteran's attorney in November 2011.  


FINDINGS OF FACT

1.  Sleep apnea is not shown in service and there is no competent evidence linking a current disability due to sleep apnea to service.  

2.  The Veteran has not credibly demonstrated that he has a current disability due to  sleep apnea that was incurred in service.


CONCLUSION OF LAW

Entitlement to service connection for sleep apnea is denied.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his attorney has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for sleep apnea in a February 2005 notification letter, issued prior to initial adjudication, that described the types of information and evidence the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  In particular regard to Dingess notice requirements, the Board notes that the Veteran was advised regarding the elements of degree of disability and effective date in a March 2006 letter.  

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with adequate VCAA notice by way of the February 2005 VCAA notice letter.  Also, the RO provided the Veteran with a copy of the July 2005 rating decision, the September 2006 SOC, and the August 2010 SSOC which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and his attorney had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

In regard to VA's statutory duty to assist, the Board notes that photocopies of the Veteran's service treatment records (STRs) for his period of active military service are included in the claims folder, with not indication that there are STRs in existence that have not been obtained.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims folders.  These records include VA outpatient treatment reports dated thru August 2010.  While some of these reports were obtained after, and not considered in, the August 2010 SSOC, none of these reports are pertinent to the issue adjudicated herein.  As such, a remanded for consideration of these records in another SSOC pursuant to 38 C.F.R. § 19.31 is not necessary. 

VA need not conduct an examination with respect to the claim for service connection for sleep apnea because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a service connection claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as there is no competent evidence establishing that the Veteran had sleep apnea during service, no indication that his sleep apnea may be associated with service, and sufficient medical evidence of record to decide the claim.   

Neither the Veteran nor his attorney has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp 2010).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp 2010 ); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The STRs, to include the reports from the November 1969 separation examination and medical history collected at that time, do not reflect a diagnosis of sleep apnea or any indication of this condition.  After service, the first clinical evidence noting the presence of sleep apnea is a private clinical report dated in June 2005.  Reports from a sleep study conducted at a VA medical facility in August 2009 show the Veteran reporting that a sleep study was first performed in July 2003, at which time he reported that he could tolerate the use of the breathing mask utilized in the study.  He reported that he forced himself to relax using a mask and was able to sleep during an August 2003 sleep study.  The August 2009 VA outpatient treatment reports do not link sleep apnea to service, nor does any other medical evidence of record do so.  

Weighing against the Veteran's claim, and his credibility, is the fact that the first post-service indication of sleep apnea is from a history provided by the Veteran himself during VA treatment in August 2009, referring to July 2003, which is over 30 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a lengthy period of absence of complaints and medical treatment for a condition can be considered as a factor in resolving a claim).  Further weighing against the Veteran's credibility is the fact that, although the Board recognizes that the Veteran in communication with VA adjudicators has attributed his sleep apnea to service, he did not attribute sleep apnea to service upon the VA outpatient treatment in August 2009, nor does an other clinical record reflect the Veteran providing such a history to an examiner.  The Board finds these statements to examiners to be more credible than the history reflected in his communications with VA adjudicative personnel, both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (self-interest in the outcome does not affect a claimant's competency to testify, but may affect the credibility of testimony).  In summary, therefore, the Board finds that continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements in this regard, which the Board finds not to be credible for the reasons stated above.  

Moreover, resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra. However, to link a disability such as sleep apnea to service requires specialized training and is therefore not susceptible of lay opinions as to cause or etiology.  In this case, there is no medical evidence linking sleep apnea to service.  

Upon review of the evidentiary record the Board finds that, given the silent STRs, lack of any competent medical evidence linking sleep apnea to service, and the impaired credibility of the Veteran, the preponderance of the evidence is against the claim for service connection for sleep apnea.  Accordingly, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for sleep apnea is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


